DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim is 65 objected to because of the following informality: the claim currently states “The methods of claim 5” correction to “The method of claim 5” is advised.  

Claim 160 is objected to because of the following informality: the claim currently states “comprising engineered cells produced by a method of claim 113”. As claim 113 is a single method, it is suggested that the claim be modified to read “comprising engineered cells produced by the method of claim 113”.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72-74, 81, 112-114, 120, 123, 154, 160, and 163 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 72, the claim currently states “wherein the stimulatory reagent comprises incubation with an anti-CD3 antibody and an anti-CD28 antibody, or an antigen-binding fragment thereof”. It is unclear how the stimulatory reagent can comprise incubation. It is anticipated that applicant means that either the stimulatory reagent comprises an anti-CD3 antibody and an anti-CD28 antibody or that the stimulatory conditions of claim 5 comprises incubation with an anti-CD3 antibody and an anti-CD28 antibody. Appropriate correction or clarification is required.

Regarding claim 112, the claim is drawn to the method of claim 50 and includes the limitation that “the cultivating is performed at least until the composition comprises a threshold number of T cells, threshold number of viable T cells, threshold concentration of T cells, threshold concentration of viable T cells.” Without the use of a conjunction (such as “and” or “or”) between the last two disclosed threshold measurements it is unclear whether the claim limitation requires all 4 of the threshold number/concentrations disclosed to be included or if one of the threshold measurements disclosed meets the claim limitation. Appropriate correction or clarification is required.

Claims 73-74, 81, 113-114, 120, 123, 154, 160, and 163 are rejected by virtue of their dependency on claim 72 or 112



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 8, 9, 11-13, 15, 22, 47, 50, 65, 70, 72, 73, 74, 81, 84, 91, 105, 112, 127, 133, 137, and 139 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016.

Regarding claim 5, Juno teaches a method for producing a composition of engineered cells (page 2, [0005], “methods for the preparation and engineering of cells and populations of cells…and compositions produced by the methods”). Juno teaches that the method comprises:
Incubating an input composition under stimulating conditions, thereby generating a stimulated composition (page 104, b, “(b) incubating cells…in a culture-initiation composition in a culture vessel under stimulating conditions, thereby generating stimulated cells”), wherein:
The input composition comprises a ratio of between 2:1 and 1:2 CD4+ to CD8+ T cells (page 105, 50., “wherein the culture-initiating ratio of CD4+ to CD8+ cells…is between at or about 2:1 and at or about 1:2”; page 4, [0012], “CD4+ and CD8+ T cells”), and wherein the input composition comprises at least 100 x 106 total CD4+ and CD8+ T cells (page 69, [0215], “a desired initiation culture can contain 200 x 106 CD4+ cells and 200 x 106 CD8+/CCR7+ cells”; total of 400 x 106 total cells); and
The stimulating conditions comprise the presence of a stimulatory reagent capable of activating one or more intracellular signaling domains of one or more components of a TCR complex (page 109, 80., “wherein the stimulating condition includes an agent capable of activating one or more intracellular domains of one or more components of a TCR complex”); and
Introducing a recombinant receptor into the cells from the stimulated composition, thereby generating an engineered cell composition, wherein the introducing comprises contacting the cells from the stimulated composition with an agent comprising a polynucleotide encoding the recombinant receptor (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”; page 115, [0326], “cells so-incubated then are genetically engineered, by introducing into the cells recombinant genes for expression of recombinant antigen receptors”; page 80, [0258], “various methods for the introduction of genetically engineered components, e.g., antigen receptors, e.g. CARs, are well known and may be used with the provided methods and compositions. Exemplary methods include those for transfer of nucleic acids encoding receptors, including via viral, e.g., retroviral or lentiviral, transduction, transposons, and electroporation”).
Juno further teaches that the T cells can be positively selected using anti-CD3/CD28 antibody conjugated magnetic beads (page 29, [0100]) and then incubated under stimulating conditions (page 70, [0220]). Juno teaches that the stimulating conditions include one or more agents including antibodies such as anti-CD3 and anti-CD28 antibodies (page 70-71, [0221]) which are bound to beads (page 114-115, [0324]). 
	Juno, however, does not teach that the concentration of the input composition is less than 5 x 106 cells/mL. 
	Novartis studied subset optimized CAR T cells and related methods including compositions of CD4+ and CD8+ T cells that express CARs for the treatment of diseases such as cancer (abstract). Similarly to Juno, Novartis teaches that the cells are combined with agent-coated beads and that the beads and cells are then cultured together (page 144, lines 18-19). Novartis further teaches that the cells are incubated under stimulating conditions and then transduced with a vector expressing a recombinant receptor (page 148, lines 23-25, “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1 using a bicistronic lentiviral vector expressing CAR”). 
	Novartis teaches that “it may be desirable to use lower concentrations of cells. By significantly diluting the mixture of T cells and surface (e.g., particles such as beads), interactions between the particles and cells is minimized. This selects for cells that express high amounts of desired antigens to be bound to the particles” (page 128, lines 28-31). Novartis teaches that the concentration of cells used can be 5 x 106 cells/ml or from about 1 x 105/ml to 1 x 106/ml (page 128, lines 33-34). Based on this teaching by Novartis, using a lower concentration of cells (below 5 x 106 cells/ml) allows for more control over the cells during selection and subsequent incubation/stimulation with CD3/CD28 conjugated beads.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a concentration of less than 5 x 106 cells/ml as taught by Novartis in the method taught by Juno. A skilled artesian would have been motivated to make this combination in order to have more control over the process of manufacture, particularly around processes involving anti-CD3/CD28 antibody conjugated beads such as incubation and stimulation. A skilled artesian would have expected to have a reasonable expectation of success in using this concentration of cells as Juno and Novartis are teaching very similar methods in which CD4+ and CD8+ T cells are incubated under stimulating conditions using anti-CD3/CD28 antibody conjugated beads and then engineered to express a recombinant receptor. 

Regarding claim 6, Juno teaches a method for producing a composition of engineered cells (page 2, [0005], “methods for the preparation and engineering of cells and populations of cells…and compositions produced by the methods”). Juno further teaches that the method comprises:
Combining a composition of CD4+ T cells and a composition of CD8+ T cells (page 96, [0319] 1. (a) and (b) through page 97 2.). Juno further teaches that the cells are at a ratio of between 2:1 and 1:2 CD4+ to CD8+ T cells thereby generating an input composition (page 105, 50., “wherein the culture-initiating ratio of CD4+ to CD8+ cells…is between at or about 2:1 and at or about 1:2”; page 4, [0012], “CD4+ and CD8+ T cells”). Juno further teaches that the input composition comprises at least 100 x 106 total CD4+ and CD8+ T cells (page 69, [0215], “a desired initiation culture can contain 200 x 106 CD4+ cells and 200 x 106 CD8+/CCR7+ cells” for a total of 400 x 106 cells);
Incubating the input composition under stimulating conditions, thereby generating a stimulated composition (page 104, b, “(b) incubating cells…in a culture-initiation composition in a culture vessel under stimulating conditions, thereby generating stimulated cells”), wherein said stimulating conditions comprise the presence of a stimulatory reagent capable of activating one or more intracellular signaling components of a TCR complex (page 109, 80., “wherein the stimulating condition includes an agent capable of activating one or more intracellular domains of one or more components of a TCR complex”).
Introducing a recombinant receptor into the cells from the stimulated composition, thereby generating an engineered cell composition, wherein the introducing comprises contacting the cells from the stimulated composition with an agent comprising a polynucleotide encoding the recombinant receptor (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”; page 115, [0326], “cells so-incubated then are genetically engineered, by introducing into the cells recombinant genes for expression of recombinant antigen receptors”; page 80, [0258], “various methods for the introduction of genetically engineered components, e.g., antigen receptors, e.g. CARs, are well known and may be used with the provided methods and compositions. Exemplary methods include those for transfer of nucleic acids encoding receptors, including via viral, e.g., retroviral or lentiviral, transduction, transposons, and electroporation”).
Juno further teaches that the T cells can be positively selected using anti-CD3/CD28 antibody conjugated magnetic beads (page 29, [0100]) and then incubated under stimulating conditions (page 70, [0220]). Juno teaches that the stimulating conditions include one or more agents including antibodies such as anti-CD3 and anti-CD28 antibodies (page 70-71, [0221]) which are bound to beads (page 114-115, [0324]). 
Juno, however, does not teach that the concentration of the input composition is less than 5 x 106 cells/mL. 
	Novartis studied subset optimized CAR T cells and related methods including compositions of CD4+ and CD8+ T cells that express CARs for treating subjects having a disease, for example, cancer (abstract). Similarly to Juno, Novartis teaches that the cells are combined with agent-coated beads and that the beads and cells are then cultured together (page 144, lines 18-19). Novartis further teaches that the cells are incubated under stimulating conditions and then transduced with a vector expressing a recombinant receptor (page 148, lines 23-25, “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1 using a bicistronic lentiviral vector expressing CAR”). 
	Novartis teaches that “it may be desirable to use lower concentration of cells. By significantly diluting the mixture of T cells and surface (e.g., particles such as beads), interactions between the particles and cells is minimized. This selects for cells that express high amounts of desired antigens to be bound to the particles” (page 128, lines 28-31). Novartis teaches that the concentration of cells used can be 5 x 106 cells/ml or from about 1 x 105/ml to 1 x 106/ml (page 128, lines 33-34). Based on this teaching by Novartis, using a lower concentration of cells (below 5 x 106 cells/ml) allows for more control over the cells during selection and subsequent culturing with anti-CD3/CD28 antibody conjugated beads.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a concentration of less than 5 x 106 cells/ml as taught by Novartis in the method taught by Juno. A skilled artesian would have been motivated to make this combination in order to have more control over the process of manufacture, particularly around processes involving anti-CD3/CD28 antibody conjugated beads. A skilled artesian would expect to have a reasonable expectation of success in making this combination as Juno and Novartis are teaching very similar methods in which CD4+ and CD8+ T cells are incubated under stimulating conditions and then engineered to express a recombinant receptor. 

Regarding claim 8, Juno and Novartis teach the method of claim 5 as discussed above. 
Juno further teaches that the input composition comprises between 100 x 106 and 500 x 106 total CD4+ and CD8+ cells (page 69, [0215], “a desired initiation culture can contain 200 x 106 CD4+ cells and 200 x 106 CD8+/CCR7+ cells”; total of 400 x 106 cells).

Regarding claim 9, Juno and Novartis teach the method of claim 5 as discussed above.
Juno teaches that the input composition can contain 200 x 106 CD4+ cells and 200 x 106 CD8+/CCR7+ which is a total of 400 x 106 cells and is based on a 1:1 culture-initiation ratio. Juno teaches that based on the ratios presented the sample could alternatively contain 200 x 106 CD4+ T cells and at least or about 6.6 x 106 CD8+ T cells (page 69, [0215]). Using this rationale with a taught ratio of 2:1 CD4+ to CD8+ (page 126, 8.), a skilled artesian would recognize that the input composition could contain 200 x 106 CD4+ cells and 100 x 106 CD8+/CCR7+ which is a total of 300 x 106 cells. 

Regarding claim 11, Juno and Novartis teach the method of claim 5 as discussed above.
Novartis further teaches that the concentration of cells used is 5 x 106 cells/ml and that the concentration can also be from 1 x 105 cells/ml to 1 x 106 cells/ml (page 128, lines 33-34). Based on this teaching it would be obvious to a skilled artesian that concentrations of cells from 1 x 105 cells/ml to 5 x 106 cells/ml could be used effectively in the method taught by Juno and Novartis.
Novartis teaches cell concentrations that overlap in range with those of instant claim 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Regarding claim 12, Juno and Novartis teach the method of claim 5 as discussed above. 
Novartis further teaches that the concentration of cells used is 5 x 106 cells/ml and that the concentration can also be from 1 x 105 cells/ml to 1 x 106 cells/ml (page 128, lines 33-34). Based on this teaching it would be obvious to a skilled artesian that concentrations of cells from 1 x 105 cells/ml to 5 x 106 cells/ml could be used effectively in the method taught by Juno and Novartis.
	While Juno and Novartis do not directly teach that the input composition comprises a concentration of 3 x 106 cells/mL, they demonstrate that the prior art was aware that the initial cell concentration in the composition impacted the method of producing engineered cells. Furthermore, the references demonstrate that ranges covering the claimed concentration were known in the art to be effective concentrations in the production of the cells. Based on these teachings, the determination of an exact concentration of cells for use in the method is considered to be routine in the art prior to the effective filing date of the claimed invention.
	MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the concentrations taught by Novartis in the method taught by Juno and Novartis as a starting point for routine experimentation to optimize the concentration for use in the preparation of a composition of engineered cells.

Regarding claim 13, Juno and Novartis teach the method of claim 5 as discussed above. 
Juno further teaches that the input composition comprises a ratio between 1.5:1 and 1:1.5 CD4:CD8 cells (page 55, [0180]). Furthermore, Juno teaches an input composition of 1:1 which falls in the range of 1.5:1 and 1:1.5 (page 126, 9.).

Regarding claim 15, Juno and Novartis teach the method of claim 5 as discussed above.
Juno further teaches that the input composition comprises a ratio of 1:1 CD4+ to CD8+ cells (page 126, 9.).

Regarding claim 22, Juno and Novartis teach the method of claim 5 as discussed above.
Juno further teaches that the contacting is by transduction with a viral vector (page 27, line 1, “genetic engineering (e.g. transduction with viral vector)”).

Regarding claim 47, Juno and Novartis teach the method of claim 5 as discussed above.
Novartis further teaches that the introducing is initiated within 2 days after the initiation of the incubation under stimulating conditions (page 148, lines 23-24, “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1”). 

Regarding claim 50, Juno and Novartis teach the method of claim 5 as discussed above.
Juno further teaches cultivating the engineered composition under conditions to promote expansion of the engineered cells, thereby producing an output composition comprising the engineered T cells (page 123, [0350] and [0351], “Stimulated cells then are genetically engineered by introducing into the cells recombinant genes for expression of recombinant antigen receptors, such as chimeric antigen receptors (CARs) or recombinant TCRs, for example, by viral transduction. In some embodiments, following the introduction, cells are further incubated, generally at 37 degrees C, for example, to allow cell expansion. The method results in an output composition with engineered CD4+ and CD8+ cells”; page 79, [0255], “gene transfer is accomplished by first stimulating T cell growth and the activated cells are then transduced and expanded in culture to numbers sufficient for clinical applications”). Juno further teaches collecting cells of the output composition subsequent to the cultivating (page 139, 89. “(a) producing an output composition comprising CD4+ T cells and CD8+ T cells…(b) administering cells of the output composition to a subject”).

Regarding claim 65, Juno and Novartis teach the method of claim 5 as discussed above.
Juno further teaches that the incubation is performed in the presence of one or more cytokines (page 70, [0221], “the conditions can include one or more of… stimulatory factors, such as cytokines”; page 71, [0221], “one or more cytokines”). 

Regarding claim 70, Juno and Novartis teach the method of claim 5 as discussed above.
Juno further teaches that the stimulatory reagent comprises a primary agent that specifically binds to a member of a TCR complex and further comprises a secondary agent that specifically binds to a T cell costimulatory molecule (page 109, 80., “wherein the stimulating condition includes an agent capable of activating one or more intracellular domains of one or more components of a TCR complex”; pages 70 through 71, [0221], “the stimulating conditions include one or more agent, e.g., ligand, which turns on or initiates TCR/CD3 intracellular signaling cascade in a T cell. Such agents can include antibodies, such as those specific for a TCR component and/or costimulatory receptor, e.g., anti-CD3, anti-CD28, anti-4-1BB, for example… and/or one or more cytokines”).

Regarding claim 72, Juno and Novartis teach the method of claim 70 as discussed above.
Juno further teaches that the stimulatory reagent comprises an anti-CD3 antibody and an anti-CD28 antibody (page 12, [0044], “the incubation is carried out in the presence of an anti-CD3 antibody and anti-CD28 antibody”).

Regarding claim 73, Juno and Novartis teach the method of claim 72 as discussed above. 
Juno further teaches that the primary and secondary agents are present on the surface of a solid support (page 12, [0044], “such antibodies coupled to or present on the surface of a solid support”).

Regarding claim 74, Juno and Novartis teach the method of claim 73 as discussed above.
Juno further teaches that the solid support is a bead (page 12, [0044], “such antibodies coupled to or present on the surface of a solid support, such as a bead”).

Regarding claim 81, Juno and Novartis teach the method of claim 74 as discussed above.
Novartis further teaches that the ratio of beads to cells is 1:1 (page 143, lines 22-33, “Ratios of particles to cells from 1:500 to 500:1 an any integer values in between may be used to stimulate T cells or other target cells. As those of ordinary skill in the art can readily appreciate, the ratio of particles to cells may depend on particle size relative to the target cells…the ratio of anti-CD3 and anti-CD28 coupled particles to T cells that result in a T cell stimulation… one preferred ratio being at least 1:1 particles per T cell”).

Regarding claim 84, Juno and Novartis teach the method of claim 5 as discussed above.
Novartis further teaches that the input composition is incubated under stimulating conditions for between 12 hours and 36 hours (page 148, lines 23-24, “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1”).

Regarding claim 91, Juno and Novartis teach the method of claim 22 as discussed above. 
Juno further teaches that the viral vector is a retroviral vector (page 79, [0254], “genetic transfer of the TCR is accomplished via retroviral or lentiviral vectors”; page 80, [0258], “methods include those for transfer of nucleic acids encoding receptors, including via viral, e.g., retroviral or lentiviral”).

Regarding claim 105, Juno and Novartis teach the method of claim 50 as discussed above.
Juno further teaches that the cultivating is performed in the presence of one or more cytokines (page 138, 78., “incubating the composition in a culture vessel under stimulating conditions is performed prior to, during and subsequent to introducing a genetically engineered antigen receptor”; page 139, 82., “the stimulating condition comprises the presence of anti-CD3 antibody, and anti-CD28 antibody, anti-4-1BB antibody and/or a cytokine”; page 139, 84., “wherein the cytokine comprises IL-2, IL-15, IL-7, and/or IL-21”).

Regarding claim 112, Juno and Novartis teach the method of claim 50 as discussed above. 
Juno teaches that “gene transfer is accomplished by first stimulating T cell growth and activated cells are then transduced and expanded in culture to numbers sufficient for clinical applications” (page 79, [0255]) which Juno teaches depends on multiple parameters the disease or condition to be treated, the subject, and the source of cells (page 57, [0188]).
Novartis also teaches that the engineered cells are expanded (page 145, lines 13-17) and that “it can be generally stated that a pharmaceutical composition comprising the T cells described herein may be administered at a dosage of 104 to 109 cells/kg of body weight and in some instances 105 to 106 cells/kg of body weight (page 159, lines 12-14). 
Based on the teachings of Juno and Novartis, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have cultivated the engineered T cells in the method taught by Juno and Novartis until the composition reached at least a threshold concentration or number of cells, which Juno teaches is the numbers sufficient for clinical applications. A skilled artesian would have been motivated to make culture the cells until the threshold was reached in order to have a sufficient number of cells for clinical applications. 

Regarding claim 127, Juno and Novartis teach the method of claim 5 as discussed above.
Juno further teaches isolating the CD4+ and CD8+ T cells from a biological sample prior to incubating (page 26, [0088], “the cells and cell populations typically are isolated from a sample, such as a biological sample”).

Regarding claim 133, Juno and Novartis teach the method of claim 5 as discussed above.
Juno further teaches that the recombinant receptor is capable of binding to a target antigen that is associated with and specifically expressed on a cell of a disease, disorder or condition (page 75, [0238], “the CAR comprises an antibody heavy chain domain that specifically binds a cell surface antigen or a cell or disease to be targeted, such as a tumor cell or a cancer cell, such as any of the target antigens described here or known in the art”).

Regarding claim 137, Juno and Novartis teach the method of claim 5 as discussed above.
Juno further teaches that the recombinant receptor is or comprises a functional non-TCR antigen receptor, a TCR, or a chimeric antigen receptor (CAR) (page 109, 85., and 87.).

Regarding claim 139, Juno and Novartis teach the method of claim 5 as discussed above.
Novartis further teaches that the recombinant receptor is an anti-BCMA CAR (page 51, lines 28-29, “The CARs described herein can include an antigen binding domain in the extracellular region”; page 67, lines 6-8, “the antigen binding domain comprises any antibody, or a fragment thereof, e.g., an scFv, known in the art that targets of specifically binds to any one of the following: BCMA”; page 52, lines 30-35, “Tumor antigens are proteins that are produced by tumor cells that elicit an immune response, particularly T-cell mediated immune responses… Tumor antigens are well known in the art and include for example…BCMA”).

Claims 26, 27, 29, 30, 31, 43, 44, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016 as applied to claim 5 above, and further in view of Lu, T.L., et al (2016) A Rapid Cell Expansion Process for Production of Engineered Autologous CAR-T Cell Therapies Human Gene Therapy Methods 27(6); 209-218.

Regarding claim 26, Juno and Novartis teach the method of claim 5 as discussed above. 
Juno teaches that the recombinant receptor is introduced into cells of the stimulated composition (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”). 
Juno and Novartis, however, do not disclose that the recombinant receptor is introduced into between 50 x 106 and 500 x 106 cells.
Lu teaches that adoptive cell transfer (ACT) of anti-CD19 chimeric antigen receptor T cells (CD19 CAR-T) has proven to be a highly successful therapeutic modality in several clinical trials but that the method used to support the initial clinical trials relied on numerous manual, open process steps, human serum, and 10 days of cell culture to achieve a clinical dose which has limited the ability to support large multicenter clinical trials and commercial production (abstract). Lu studied procedures for streamlining and optimizing the original National Cancer Institute production processes by removing human serum, moving from open system to functionally closed system operations, and standardizing additional process steps in order to maximize process consistency (abstract). Lu studied production of CAR-modified T cells involving the isolation of peripheral blood mononuclear cells (PBMCs) followed by ex vivo genetic modification and expansion to therapeutically useful numbers (paragraph bridging pages 209 and 210). 
In the method performed by Lu, PBMCs were collected from the apheresis products of healthy donors and cultured in PermaLife bags at 1 x 106 cells/mL and activated with anti-CD3 antibody and human IL-2 (page 210, right column, paragraph 2). After activation, the cells were washed and transferred to retrovirus loaded bags at 0.5 x 106 cells/mL and 2 x 108 cells (page 210, right column, paragraph 3). 
The teachings of Lu that the recombinant receptor is introduced into 2 x 108 cells, which is equivalent to 200 x 106 cells, meets the instant claim limitation of between 50 x 106 and 500 x 106 cells. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the number of stimulated cells for the introduction of the recombinant receptor taught by Lu in the method taught by Juno and Novartis. A skilled artesian would have been motivated to use this number of cells as Lu has demonstrated that the number of cells into which the receptor is introduced plays a role in the % transduction that can be achieved and has demonstrated streamlined and efficient production using the number of cells disclosed (abstract, page 213, right column, paragraph 1). By using the number of cells taught by Lu, a skilled artesian would have a reasonable expectation of success as, similarly to Juno and Novartis, Lu is studying the retroviral transduction of recombinant receptors into T cells.

Regarding claim 27, Juno and Novartis teach the method of claim 5 as discussed above.
Juno teaches that the recombinant receptor is introduced into cells of the stimulated composition (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”). 
Juno and Novartis, however, do not disclose that the recombinant receptor is introduced into at least 100 x 106 cells and up to about 200 x 106 cells.
Lu teaches that adoptive cell transfer (ACT) of anti-CD19 chimeric antigen receptor T cells (CD19 CAR-T) has proven to be a highly successful therapeutic modality in several clinical trials but that the method used to support the initial clinical trials relied on numerous manual, open process steps, human serum, and 10 days of cell culture to achieve a clinical dose which limited the ability to support large multicenter clinical trials and commercial production (abstract). Lu studied procedures for streamlining and optimizing the original National Cancer Institute production processes by removing human serum, moving from an open system to functionally closed system operations, and standardizing additional process steps in order to maximize process consistency (abstract). Lu studied production of CAR-modified T cells involving the isolation of peripheral blood mononuclear cells (PBMCs) followed by ex vivo genetic modification and expansion to therapeutically useful numbers (paragraph bridging pages 209 and 210). 
In the method performed by Lu, PBMCs were collected from the apheresis products of healthy donors and cultured in PermaLife bags at 1 x 106 cells/mL and activated with anti-CD3 antibody and human IL-2 (page 210, right column, paragraph 2). After activation, the cells were washed and transferred to retrovirus loaded bags at 0.5 x 106 cells/mL and 2 x 108 cells (page 210, right column, paragraph 3). 
The teachings of Lu that the recombinant receptor is introduced into 2 x 108 cells, which is equivalent to 200 x 106 cells, meets the instant claim limitation of at least about 100 x 106 and up to about 200 x 106 cells. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the number of stimulated cells for introduction of the recombinant receptor taught by Lu in the method taught by Juno and Novartis. A skilled artesian would have been motivated to use this number of cells as Lu has demonstrated that the number of cells into which the receptor is introduced plays a role in the % transduction that can be achieved and has demonstrated streamlined and efficient production using the number of cells disclosed (abstract, page 213, right column, paragraph 1). By using the number of cells taught by Lu, a skilled artesian would have a reasonable expectation of success as, similarly to Juno and Novartis, Lu is studying the retroviral transduction of recombinant receptors into T cells.

Regarding claim 29, Juno and Novartis teach the method of claim 5 as discussed above.
Juno teaches that the recombinant receptor is introduced into cells of the stimulated composition (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”). 
Juno and Novartis, however, do not disclose that during the introducing the cells are cultured at a concentration of between 0.5 x 106 cells/mL and 1 x 107 cells/mL.
Lu teaches that adoptive cell transfer (ACT) of anti-CD19 chimeric antigen receptor T cells (CD19 CAR-T) has proven to be a highly successful therapeutic modality in several clinical trials but that the method used to support the initial clinical trials relied on numerous manual, open process steps, human serum, and 10 days of cell culture to achieve a clinical dose which limited the ability to support large multicenter clinical trials and commercial production (abstract). Lu studied procedures for streamlining and optimizing the original National Cancer Institute production processes by removing human serum, moving from an open system to functionally closed system operations, and standardizing additional process steps in order to maximize process consistency (abstract). Lu studied production of CAR-modified T cells involving the isolation of peripheral blood mononuclear cells (PBMCs) followed by ex vivo genetic modification and expansion to therapeutically useful numbers (paragraph bridging pages 209 and 210). 
In the method performed by Lu, PBMCs were collected from the apheresis products of healthy donors and cultured in PermaLife bags at 1 x 106 cells/mL and activated with anti-CD3 antibody and human IL-2 (page 210, right column, paragraph 2). After activation, the cells were washed and transferred to retrovirus loaded bags at 0.5 x 106 cells/mL and 2 x 108 cells (page 210, right column, paragraph 3). Lu further studied the impacts of cell density during cell activation and T-cell density during transduction and teaches that 1 x 106 cells/mL was optimal for activation and that there was a significant decrease in transduction efficiency as the cell concentration increased from 1 x 106 cells/mL to 2 x 106 cells/mL and 3 x 106 cells/mL (66% vs 45% and 32%, respectively) (page 213, paragraph bridging left and right columns; Figure 4A). Lu further teaches that lowering the cell density at the time of transduction from 0.5 x 106 cells/mL to either 0.1 x 106 cells/mL or 0.25 106 cells/mL had no effect on transduction (page 214, right column, paragraph 1).
Overall, Lu teaches that the number of cells to which the recombinant receptor is transduced plays a role in % transduction achieved and teaches introducing the receptor into between 0.5 x 106 cells/mL and 3 x 106 cells/mL, which falls within the instantly claimed range of 0.5 x 106 cells/mL and 1 x 107 cells/mL.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used between  0.5 x 106 cells/mL and 3 x 106 cells/mL as taught by Lu for introduction of the recombinant receptor in the method taught by Juno and Novartis. A skilled artesian would have been motivated to use this concentration of cells as Lu has demonstrated that the number of cells into which the receptor is introduced plays a role in the % transduction that can be achieved and has demonstrated streamlined and efficient production using the concentration of cells disclosed (abstract, page 213, right column, paragraph 1). By using the concentration of cells taught by Lu, a skilled artesian would have a reasonable expectation of success as, similarly to Juno and Novartis, Lu is studying the retroviral transduction of recombinant receptors into T cells.

Regarding claim 30, Juno and Novartis teach the method of claim 5 as discussed above.
Juno teaches that the recombinant receptor is introduced into cells of the stimulated composition (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”). 
Juno and Novartis, however, do not disclose that during the introducing the cells are cultured at a concentration of 1 x 106 cells/mL.
Lu teaches that adoptive cell transfer (ACT) of anti-CD19 chimeric antigen receptor T cells (CD19 CAR-T) has proven to be a highly successful therapeutic modality in several clinical trials but that the method used to support the initial clinical trials relied on numerous manual, open process steps, human serum, and 10 days of cell culture to achieve a clinical dose which limited the ability to support large multicenter clinical trials and commercial production (abstract). Lu studied procedures for streamlining and optimizing the original National Cancer Institute production processes by removing human serum, moving from an open system to functionally closed system operations, and standardizing additional process steps in order to maximize process consistency (abstract). Lu studied production of CAR-modified T cells involving the isolation of peripheral blood mononuclear cells (PBMCs) followed by ex vivo genetic modification and expansion to therapeutically useful numbers (paragraph bridging pages 209 and 210). 
In the method performed by Lu, PBMCs were collected from the apheresis products of healthy donors and cultured in PermaLife bags at 1 x 106 cells/mL and activated with anti-CD3 antibody and human IL-2 (page 210, right column, paragraph 2). After activation, the cells were washed and transferred to retrovirus loaded bags at 0.5 x 106 cells/mL and 2 x 108 cells (page 210, right column, paragraph 3). Lu further studied the impacts of cell density during cell activation and T-cell density during transduction and teaches that 1 x 106 cells/mL was optimal for activation and that there was a significant decrease in transduction efficiency as the cell concentration increased from 1 x 106 cells/mL to 2 x 106 cells/mL and 3 x 106 cells/mL (66% vs 45% and 32%, respectively) (page 213, paragraph bridging left and right columns; Figure 4A). 
Overall, Lu teaches that the number of cells to which the recombinant receptor is transduced plays a role in % transduction achieved and teaches introducing the receptor into 1 x 106 cells/mL.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used 1 x 106 cells/mL as taught by Lu for introduction of the recombinant receptor in the method taught by Juno and Novartis. A skilled artesian would have been motivated to use this concentration of cells as Lu has demonstrated that the number of cells into which the receptor is introduced plays a role in the % transduction that can be achieved and has demonstrated streamlined and efficient production using the concentration of cells disclosed (abstract, page 213, right column, paragraph 1). By using the concentration of cells taught by Lu, a skilled artesian would have a reasonable expectation of success as, similarly to Juno and Novartis, Lu is studying the retroviral transduction of recombinant receptors into T cells.

Regarding claim 31, Juno and Novartis teach the method of claim 5 as discussed above. 
Juno teaches that the interim ratio of CD4+ to CD8+ T cells is assessed and adjusted during the course of incubation and that such assessment may indicate that cells of isolated population of CD4+ T cells or CD8+ T cells should be added to or enriched in the culture vessel or to the composition being incubated. Juno further teaches that in some aspects, assessment is followed by such an addition or removal, typically addition, and that multiple assessments and adjustments may be carried out over the course of the incubation (page 73, [0229]).
Lu teaches that adoptive cell transfer (ACT) of anti-CD19 chimeric antigen receptor T cells (CD19 CAR-T) has proven to be a highly successful therapeutic modality in several clinical trials but that the method used to support the initial clinical trials relied on numerous manual, open process steps, human serum, and 10 days of cell culture to achieve a clinical dose which limited the ability to support large multicenter clinical trials and commercial production (abstract). Lu studied procedures for streamlining and optimizing the original National Cancer Institute production processes by removing human serum, moving from an open system to functionally closed system operations, and standardizing additional process steps in order to maximize process consistency (abstract). Lu studied production of CAR-modified T cells involving the isolation of peripheral blood mononuclear cells (PBMCs) followed by ex vivo genetic modification and expansion to therapeutically useful numbers (paragraph bridging pages 209 and 210). 
In the method performed by Lu, PBMCs were collected from the apheresis products of healthy donors and cultured in PermaLife bags at 1 x 106 cells/mL and activated with anti-CD3 antibody and human IL-2 (page 210, right column, paragraph 2). After activation, the cells were washed and transferred to retrovirus loaded bags at 0.5 x 106 cells/mL and 2 x 108 cells (page 210, right column, paragraph 3). Lu further studied the impacts of cell density during cell activation and T-cell density during transduction and teaches that 1 x 106 cells/mL was optimal for activation and that there was a significant decrease in transduction efficiency as the cell concentration increased from 1 x 106 cells/mL to 2 x 106 cells/mL and 3 x 106 cells/mL (66% vs 45% and 32%, respectively) (page 213, paragraph bridging left and right columns; Figure 4A). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have adjusted the composition of the stimulated composition after incubating under stimulating conditions and prior to introducing the recombinant receptor into the cells as taught by Juno and Lu during the method taught by Juno and Novartis. The teachings of Juno demonstrate that the ratio of the CD4 and CD8 T cells can be monitored and adjusted throughout the incubation/stimulating process and Lu demonstrates that the number of cells and concentration of cells can be, and is beneficial to be, adjusted prior to the introduction of a recombinant receptor. A skilled artesian would have been motivated to make an adjustment to the composition prior to introduction of the recombinant receptor in order to maintain a desired ratio of CD4 to CD8 cells as taught by Juno and Novartis while introducing the receptor into a concentration/number of cells that has been demonstrated to be optimal for the transduction of recombinant receptors as shown by Lu. 

Regarding claim 43, Juno teaches a method for producing a composition of engineered cells (page 2, [0005], “methods for the preparation and engineering of cells and populations of cells…and compositions produced by the methods”). Juno teaches that the method comprises:
(a) Incubating an input composition under stimulating conditions, thereby generating a stimulated composition (page 104, b, “(b) incubating cells…in a culture-initiation composition in a culture vessel under stimulating conditions, thereby generating stimulated cells”), wherein:
The input composition comprises a ratio of between 2:1 and 1:2 CD4+ to CD8+ T cells (page 105, 50., “wherein the culture-initiating ratio of CD4+ to CD8+ cells…is between at or about 2:1 and at or about 1:2”; page 4, [0012], “CD4+ and CD8+ T cells”), and wherein the input composition comprises at least 100 x 106 total CD4+ and CD8+ T cells (page 69, [0215], “a desired initiation culture can contain 200 x 106 CD4+ cells and 200 x 106 CD8+/CCR7+ cells”); and
The stimulating conditions comprise the presence of a stimulatory reagent capable of activating one or more intracellular signaling domains of one or more components of a TCR complex (page 109, 80., “wherein the stimulating condition includes an agent capable of activating one or more intracellular domains of one or more components of a TCR complex”).
Introducing a recombinant receptor into the cells from the stimulated composition, thereby generating an engineered cell composition, wherein the introducing comprises contacting the cells from the stimulated composition with an agent comprising a polynucleotide encoding the recombinant receptor (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”; page 115, [0326], “cells so-incubated then are genetically engineered, by introducing into the cells recombinant genes for expression of recombinant antigen receptors”; page 80, [0258], “various methods for the introduction of genetically engineered components, e.g., antigen receptors, e.g. CARs, are well known and may be used with the provided methods and compositions. Exemplary methods include those for transfer of nucleic acids encoding receptors, including via viral, e.g., retroviral or lentiviral, transduction, transposons, and electroporation”).
Juno further teaches that the T cells can be positively selected using anti-CD3/CD28 antibody conjugated magnetic beads (page 29, [0100]) and that the incubation and stimulating conditions include one or more agent including antibodies such as anti-CD3 and anti-CD28 antibodies (page 70-71, [0221]) which are bound to beads (page 114-115, [0324]). 
	Juno, however, does not teach that the concentration of the input composition is less than 5 x 106 cells/mL and that the recombinant receptor is introduced into less than 300 x 106 cells.
	Novartis studied subset optimized CAR T cells and related methods including compositions of CD4+ and CD8+ T cells that express CARs for treating subjects having a disease, for example, cancer (abstract). Similarly to Juno, Novartis teaches that the cells are combined with agent-coated beads and that the beads and cells are then cultured together (page 144, lines 18-19). Novartis further teaches that the cells are incubated under stimulating conditions and then transduced with a vector expressing a recombinant receptor (page 148, lines 23-25, “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1 using a bicistronic lentiviral vector expressing CAR”). 
	Novartis teaches that “it may be desirable to use lower concentration of cells. By significantly diluting the mixture of T cells and surface (e.g., particles such as beads), interactions between the particles and cells is minimized. This selects for cells that express high amounts of desired antigens to be bound to the particles” (page 128, lines 28-31). Novartis teaches that the concentration of cells used can be 5 x 106 cells/ml or from about 1 x 105/ml to 1x106/ml (page 128, lines 33-34). Based on this teaching by Novartis, using a lower concentration of cells (below 5 x 106 cells/ml) allows for more control over the cells during selection and subsequent culturing with anti-CD3/CD28 antibody conjugated beads.
Lu teaches that adoptive cell transfer (ACT) of anti-CD19 chimeric antigen receptor T cells (CD19 CAR-T) has proven to be a highly successful therapeutic modality in several clinical trials but that the method used to support the initial clinical trials relied on numerous manual, open process steps, human serum, and 10 days of cell culture to achieve a clinical dose which limited the ability to support large multicenter clinical trials and commercial production (abstract). Lu studied procedures for streamlining and optimizing the original National Cancer Institute production processes by removing human serum, moving from an open system to functionally closed system operations, and standardizing additional process steps in order to maximize process consistency (abstract). Lu studied production of CAR-modified T cells involving the isolation of peripheral blood mononuclear cells (PBMCs) followed by ex vivo genetic modification and expansion to therapeutically useful numbers (paragraph bridging pages 209 and 210). 
In the method performed by Lu, PBMCs were collected from the apheresis products of healthy donors and cultured in PermaLife bags at 1 x 106 cells/mL and activated with anti-CD3 antibody and human IL-2 (page 210, right column, paragraph 2). After activation, the cells were washed and transferred to retrovirus loaded bags at 0.5 x 106 cells/mL and 2 x 108 cells (page 210, right column, paragraph 3). Based on this, Lu teaches that the recombinant receptor is introduced into 2 x 108 cells, which is equivalent to 200 x 106 cells. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an input concentration of less than 5 x 106 cells/ml as taught by Novartis in the method taught by Juno. A skilled artesian would have been motivated to make this combination in order to have more control over the process of manufacture, particularly around processes involving anti-CD3/CD28 antibody conjugated beads. A skilled artesian would expect to have a reasonable expectation of success in making this combination as Juno and Novartis are teaching very similar methods in which CD4+ and CD8+ T cells are incubated under stimulating conditions and then engineered to express a recombinant receptor. 
	Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have introduced the recombinant receptor into 200 x 106 cells as taught by Lu in the method taught by Juno and Novartis. A skilled artesian would have been motivated to make this combination in order to take advantage of what Lu demonstrates is an optimal number of cells for recombinant receptor transduction. 

Regarding claim 44, Juno and Novartis teach the method of claim 5 as discussed above.
While Novartis contemplates the use of serum-free media (page 146, line 17), neither Novartis or Juno teaches the benefits or provides motivation to use serum-free media.
Lu teaches that adoptive cell transfer (ACT) of anti-CD19 chimeric antigen receptor T cells (CD19 CAR-T) has proven to be a highly successful therapeutic modality in several clinical trials but that the method used to support the initial clinical trials relied on numerous manual, open process steps, human serum, and 10 days of cell culture to achieve a clinical dose which limited the ability to support large multicenter clinical trials and commercial production (abstract). Lu studied procedures for streamlining and optimizing the original National Cancer Institute production processes by removing human serum, moving from an open system to functionally closed system operations, and standardizing additional process steps in order to maximize process consistency (abstract).  
Lu teaches that the surgery branch at the NCI typically utilizes media supplemented with 5% human serum to manufacture cell therapy products and that the individual lots of HS can be highly variable in their ability to support lymphocyte expansion, which could impact the consistency of manufacturing gene-modified cell products (page 211, right column, paragraph 3). Lu also teaches that the use of serum-free media minimizes the risk of viral contamination (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used serum-free media as taught by Lu and Novartis in the incubation and introduction methods taught by Juno and Novartis. A skilled artesian would have been motivated to use serum-free media in order to limit the risk of viral contamination while having more consistent lymphocyte expansion as taught by Lu.

Regarding claim 51, Juno and Novartis teach the method of claim 50 as discussed above.
While Novartis contemplates the use of serum-free media (page 146, line 17), neither Novartis or Juno teaches the benefits or provides motivation to use serum-free media.
Lu teaches that adoptive cell transfer (ACT) anti-CD19 chimeric antigen receptor T cells (CD19 CAR-T) has proven to be a highly successful therapeutic modality in several clinical trials but that the method used to support the initial clinical trials relied on numerous manual, open process steps, human serum, and 10 days of cell culture to achieve a clinical dose which limited the ability to support large multicenter clinical trials and commercial production (abstract). Lu studied procedures for streamlining and optimizing the original National Cancer Institute production processes by removing human serum, moving from an open system to functionally closed system operations, and standardizing additional process steps in order to maximize process consistency (abstract).  
Lu teaches that the surgery branch at the NCI typically utilizes media supplemented with 5% human serum to manufacture cell therapy products and that the individual lots of HS can be highly variable in their ability to support lymphocyte expansion, which could impact the consistency of manufacturing gene-modified cell products (page 211, right column, paragraph 3). Lu also teaches that the use of serum-free media minimizes the risk of viral contamination (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used serum-free media as taught by Lu and Novartis in the cultivating method taught by Juno and Novartis. A skilled artesian would have been motivated to use serum-free media in order to limit the risk of viral contamination while having more consistent lymphocyte expansion as taught by Lu.

Regarding claim 52, Juno teaches a method for producing a composition of engineered cells (page 2, [0005], “methods for the preparation and engineering of cells and populations of cells…and compositions produced by the methods”). Juno teaches that the method comprises:
(a) Incubating an input composition under stimulating conditions, thereby generating a stimulated composition (page 104, b, “(b) incubating cells…in a culture-initiation composition in a culture vessel under stimulating conditions, thereby generating stimulated cells”), wherein:
The input composition comprises a ratio of between 2:1 and 1:2 CD4+ to CD8+ T cells (page 105, 50., “wherein the culture-initiating ratio of CD4+ to CD8+ cells…is between at or about 2:1 and at or about 1:2”; page 4, [0012], “CD4+ and CD8+ T cells”), and wherein the input composition comprises at least 100 x 106 total CD4+ and CD8+ T cells (page 69, [0215], “a desired initiation culture can contain 200 x 106 CD4+ cells and 200 x 106 CD8+/CCR7+ cells”); and
The stimulating conditions comprise the presence of a stimulatory reagent capable of activating one or more intracellular signaling domains of one or more components of a TCR complex (page 109, 80., “wherein the stimulating condition includes an agent capable of activating one or more intracellular domains of one or more components of a TCR complex”).
(b) Introducing a recombinant receptor into the cells from the stimulated composition, thereby generating an engineered cell composition, wherein the introducing comprises contacting the cells from the stimulated composition with an agent comprising a polynucleotide encoding the recombinant receptor (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”; page 115, [0326], “cells so-incubated then are genetically engineered, by introducing into the cells recombinant genes for expression of recombinant antigen receptors”; page 80, [0258], “various methods for the introduction of genetically engineered components, e.g., antigen receptors, e.g. CARs, are well known and may be used with the provided methods and compositions. Exemplary methods include those for transfer of nucleic acids encoding receptors, including via viral, e.g., retroviral or lentiviral, transduction, transposons, and electroporation”); and
(c) Cultivating the engineered composition under conditions to promote expansion of the engineered cells, thereby producing an output composition comprising the engineered T cells (page 123, [0350] and [0351], “Stimulated cells then are genetically engineered by introducing into the cells recombinant genes for expression of recombinant antigen receptors, such as chimeric antigen receptors (CARs) or recombinant TCRs, for example, by viral transduction. In some embodiments, following the introduction, cells are further incubated, generally at 37 degrees C, for example, to allow cell expansion. The method results in an output composition with engineered CD4+ and CD8+ cells”; page 79, [0255], “gene transfer is accomplished by first stimulating T cell growth and the activated cells are then transduced and expanded in culture to numbers sufficient for clinical applications”). 
Juno further teaches that the T cells can be positively selected using anti-CD3/CD28 antibody conjugated magnetic beads (page 29, [0100]) and that the incubation and stimulating conditions include one or more agent including antibodies such as anti-CD3 and anti-CD28 antibodies (page 70-71, [0221]) which are bound to beads (page 114-115, [0324]). 
	Juno, however, does not teach that the concentration of the input composition is less than 5 x 106 cells/mL and that the recombinant receptor is introduced into less than 300 x 106 cells.
	Novartis studied subset optimized CAR T cells and related methods including compositions of CD4+ and CD8+ T cells that express CARs for treating subjects having a disease, for example, cancer (abstract). Similarly to Juno, Novartis teaches that the cells are combined with agent-coated beads and that the beads and cells are then cultured together (page 144, lines 18-19). Novartis further teaches that the cells are incubated under stimulating conditions and then transduced with a vector expressing a recombinant receptor (page 148, lines 23-25, “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1 using a bicistronic lentiviral vector expressing CAR”). 
	Novartis teaches that “it may be desirable to use lower concentration of cells. By significantly diluting the mixture of T cells and surface (e.g., particles such as beads), interactions between the particles and cells is minimized. This selects for cells that express high amounts of desired antigens to be bound to the particles” (page 128, lines 28-31). Novartis teaches that the concentration of cells used can be 5 x 106 cells/ml or from about 1 x 105/ml to 1x106/ml (page 128, lines 33-34). Based on this teaching by Novartis, using a lower concentration of cells (below 5 x 106 cells/ml) allows for more control over the cells during selection and subsequent culturing with CD3/CD28 conjugated beads.
Lu teaches that adoptive cell transfer (ACT) of anti-CD19 chimeric antigen receptor T cells (CD19 CAR-T) has proven to be a highly successful therapeutic modality in several clinical trials but that the method used to support the initial clinical trials relied on numerous manual, open process steps, human serum, and 10 days of cell culture to achieve a clinical dose which limited the ability to support large multicenter clinical trials and commercial production (abstract). Lu studied procedures for streamlining and optimizing the original National Cancer Institute production processes by removing human serum, moving from an open system to functionally closed system operations, and standardizing additional process steps in order to maximize process consistency (abstract). Lu studied production of CAR-modified T cells involving the isolation of peripheral blood mononuclear cells (PBMCs) followed by ex vivo genetic modification and expansion to therapeutically useful numbers (paragraph bridging pages 209 and 210). 
In the method performed by Lu, PBMCs were collected from the apheresis products of healthy donors and cultured in PermaLife bags at 1 x 106 cells/mL and activated with anti-CD3 antibody and human IL-2 (page 210, right column, paragraph 2). After activation, the cells were washed and transferred to retrovirus loaded bags at 0.5 x 106 cells/mL and 2 x 108 cells (page 210, right column, paragraph 3). Based on this, Lu teaches that the recombinant receptor is introduced into 2 x 108 cells, which is equivalent to 200 x 106 cells. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an input concentration of less than 5 x 106 cells/ml as taught by Novartis in the method taught by Juno. A skilled artesian would have been motivated to make this combination in order to have more control over the process of manufacture, particularly around processes involving anti-CD3/CD28 antibody conjugated beads. A skilled artesian would expect to have a reasonable expectation of success in making this combination as Juno and Novartis are teaching very similar methods in which CD4+ and CD8+ T cells are incubated under stimulating conditions and then engineered to express a recombinant receptor. 
	Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have introduced the recombinant receptor into 200 x 106 cells as taught by Lu in the method taught by Juno and Novartis. A skilled artesian would have been motivated to make this combination in order to take advantage of what Lu demonstrates is an optimal number of cells for recombinant receptor transduction. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016 and further in view of US 2014/0255993 A1 (Amgen, Inc) 11 Sep 2014.
Juno teaches a method for producing a composition of engineered cells (page 2, [0005], “methods for the preparation and engineering of cells and populations of cells…and compositions produced by the methods”). Juno further teaches that the method comprises introducing a recombinant receptor into cells of a T cell composition (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”; page 115, [0326], “cells so-incubated then are genetically engineered, by introducing into the cells recombinant genes for expression of recombinant antigen receptors”). Juno teaches that the T cell composition comprises at least 95% or at least 98% CD4+ T cells and CD8+ T cells (page 105, 53., “wherein greater than 95% or greater than 98% of the cells in the culture-initiating composition are CD4+ cells and CD8+ cells”). 
Juno further teaches that the T cells can be positively selected using anti-CD3/CD28 antibody conjugated magnetic beads (page 29, [0100]) and that the incubation and stimulating conditions include one or more agent including antibodies such as anti-CD3 and anti-CD28 antibodies (page 70-71, [0221]) which are bound to beads (page 114-115, [0324]). 
	Juno, however, does not teach that the concentration of the input composition is 1 x 106 cells/mL and that this is a concentration of viable cells.
	Novartis studied subset optimized CAR T cells and related methods including compositions of CD4+ and CD8+ T cells that express CARs for treating subjects having a disease, for example, cancer (abstract). Similarly to Juno, Novartis teaches that the cells are combined with agent-coated beads and that the beads and cells are then cultured together (page 144, lines 18-19). Novartis further teaches that the cells are incubated under stimulating conditions and then transduced with a vector expressing a recombinant receptor (page 148, lines 23-25, “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1 using a bicistronic lentiviral vector expressing CAR”). 
	Novartis teaches that “it may be desirable to use lower concentration of cells. By significantly diluting the mixture of T cells and surface (e.g., particles such as beads), interactions between the particles and cells is minimized. This selects for cells that express high amounts of desired antigens to be bound to the particles” (page 128, lines 28-31). Novartis teaches that the concentration of cells used can be 5 x 106 cells/ml (page 128, lines 33-34). Based on this teaching by Novartis, using a lower concentration of cells (5 x 106 cells/ml) allows for more control over the cells during selection and subsequent culturing with CD3/CD28 conjugated beads.
While Novartis teaches that the input cell concentration is 5 x 106 cells/ml, Novartis does not teach that this is a concentration of viable cells.
Amgen studied methods for culturing mammalian cells which provide greater control over cell growth to achieve high product titer cell cultures (abstract). Amgen teaches the measurement of viable cell density during process steps stating that “’viable cell density’ refers to the number of live cells in a given volume of culture medium, as determined by standard viability assays (such as trypan blue dye exclusion method)” (page 4, [0051]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Novartis and Amgen and use 5 x 106 viable cells/mL in the method taught by Juno. A skilled artesian would have been motivated to make this combination in order to have more control over the process of manufacture. A skilled artesian would expect to have a reasonable expectation of success in making this combination as Juno and Novartis are teaching very similar methods in which CD4+ and CD8+ T cells are incubated under stimulating conditions and then engineered to express a recombinant receptor. Furthermore, by measuring viable cell concentrations a skilled artesian could be sure that the cells measured are live cells that can produce a useful product.

Claims 66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016 as applied to claims 5 and 65 above, and further in view of WO 2015164745 A1 (Bluebird Bio, Inc) 29 Oct 2015.

Regarding claim 66, Juno and Novartis teach the method of claim 65 as discussed above.
Juno further teaches that the one or more cytokines are selected from IL-2, IL-7, and IL-15 (page 71, [0221], “adding IL-2 and/or IL-15 and/or IL-7”). Juno, however, does not teach that the cytokines are recombinant cytokines, although this was common practice in the art prior to the effective filing date of the claimed invention. 
For example, Bluebird teaches compositions and methods for manufacturing adoptive cell therapies including methods of harvesting populations of cells, isolating and activating PBMCs, expanding T cells, and administering the T cell therapeutic to a subject in need thereof (abstract). Bluebird teaches that the culture medium may comprise one or more cytokines including IL-2, IL-7, and/or IL-15, or any suitable combination thereof (page 32, lines 20-21). Bluebird teaches that the cytokines in the invention can be proteins from natural sources or from recombinant cell culture, and biologically active equivalents of the native sequence cytokines (page 80, lines 14-19).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used recombinant cytokines as taught by Bluebird including IL-2, IL-7, and IL-15 as taught by Bluebird and Juno in the method taught by Juno and Novartis. A skilled artesian would have been motivated to use recombinant cytokines in the method taught by Juno and Novartis as they are commonly used in the art and have been demonstrated to be effective as additions in growth culture media as demonstrated by Bluebird.

Regarding claim 68, Juno, Novartis, and Bluebird teach the method of claim 66 as discussed above.
Juno further teaches that the cytokine IL-2 concentration is at least about 10 units/ml (page 71, [0221]) and particularly teaches 100 IU/ml (page 115, [0324]).
Bluebird teaches a range of cytokine concentrations that can be used including a particular embodiment where the cell culture medium comprises about 100 IU/mL of each of IL-2, IL-7, and IL-15 (page 32, lines 26-27) which falls in the ranges disclosed in instant claim 68.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016 as applied to claim 5 above, and further in view of Kahn, M.L., et al (1992) Optimization of Retroviral Vector-Mediated Gene Transfer into Endothelial Cells in Vitro Circulation Research 71(6); 1508-1517.
Juno and Novartis teach the method of claim 5 as discussed above, however, do not teach that the contacting is carried out between 12 and 36 hours. 
Kahn studied retroviral vector-mediated gene transfer into endothelial cells (abstract) and studied the effect of the duration of exposure of the target cells to the retroviral vector to determine if exposure for extended periods of time improves transduction efficiency (TE) (page 1508, left column, paragraph 2; page 1510, right column, paragraph 3). Kahn studied exposure times of 2-24 hours (2, 6, 12, or 24 hours). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used exposure times (contacting times) between 2 and 24 hours as taught by Khan in the method taught by Juno and Novartis. A skilled artesian would have been motivated to use these exposure times as they have been demonstrated in the prior art as exposure times that are sufficient to obtain retroviral vector-mediated gene transduction into endothelial cells (Kahn, page 1512, Figure 2). The time ranges taught by Kahn overlap with those of instant claim 88. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.

Claims 98 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016 as applied to claims 5 and 50 above, and further in view of Janas, M., et al (2015) Perfusion’s Role in Maintenance of High-Density T-cell Cultures BioProcesses International Pages 1-12. 

Regarding claim 98, Juno and Novartis teach the method of claim 50 as discussed above. 
Juno and Novartis, however, do not disclose that at least a portion of the cultivating is performed with mixing or perfusion. 
Janas teaches that T-cell therapy is a rapidly growing field of personalized medicine that exploits T cells innate abilities to protect against pathogens as well as to seek and destroy cancerous cells. Janas teaches that T cell therapies follow a common protocol of T cells being isolated from a patient, modified and expanded in a laboratory setting, and then infused back into the same patient to fight his or her disease (page 1, paragraph 1). Janas teaches although tumor-infiltrating lymphocytes (TILs) and CAR-T cells have different origins, both require activation and expansion in a laboratory to generate a sufficient dose of cells for transferring back to the patients (paragraph bridging pages 1 and 2) and that the patient doses for anticancer T-cell therapies are highly variable, ranging from 10 to 100 billion cells. Janas teaches that generating so many cells can present logistical and technical difficulties and that traditional, labor-intensive tissue-culture techniques use open systems that carry the risk of contamination and that to avoid this, cell therapy manufacturers have adopted the use of bioreactors for cell cultivation. Janas teaches that this includes rocking-platform bioreactors in which the combination of rocking agitation and perfusion media exchange are incorporated allowing for high cell concentrations to be reached. Janas teaches that by using such bioreactors, a therapeutic dose can be generated by a single 1-L culture for either TILs or CAR-T cells (page 2, paragraph 2). Janas further teaches that perfusion plays a critical role in maintaining T-cell bioreactor cultures as it removes toxic metabolites that inhibit cell growth, such as lactate and ammonia and makes sufficient nutrients and growth factors available to proliferating T cells. Janas teaches that these effects allow cells to grow at densities far higher than what are achievable with traditional tissue-culture techniques while offering scalable, closed, and automated solutions for a manufacturing environment (page 9, paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a bioreactor that incorporates rocking agitation (mixing) as well as perfusion media exchange as taught by Janas in the method taught by Juno and Novartis. A skilled artesian would have been motivated to make this combination in order to generate the high cell concentrations required for the therapeutic use of recombinant receptor engineered T cells while avoiding issues with open culturing such as contamination and difficulties reaching adequate cell numbers (Janas, page 2, paragraph 2).

Regarding claim 99, Juno, Novartis, and Janas teach the method of claim 98 as discussed above.
Janas further teaches that at least a portion of the cultivating is performed with perfusion at a rate of at least 500 mL/day as shown in the perfusion rates on page 4 in Table 2. The perfusion rates used by Janas include 500, 750, and 1,000 mL/day depending on cell density.

Claims 100 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016 and Janas, M., et al (2015) Perfusion’s Role iN Maintenance of High-Density T-cell Cultures BioProcesses International Pages 1-12 as applied to claim 98 above, and further in view of and US 2014/0255993 A1 (Amgen, Inc) 11 Sep 2014.

Regarding claim 100, Juno, Novartis, and Janas teach the method of claim 98 as discussed above. 
Janas further teaches that “although cell manufacturing in bioreactors offers the benefits of closed, single-use automation systems, their culture conditions must be optimized for primary T cells” and that, unlike many bioprocess manufacturing techniques, the cell populations generated must be viable in order to be used in T-cell therapy cultures. Janas teaches that primary T cells are sensitive to sheer stress so agitation rates in bioreactors as well as perfusion rates need to be optimized (page 2, paragraph 3). Janas performed a study to analyze the impact of including perfusion on cell growth and viability as well as its role in controlling key metabolites and growth factors (page 2, paragraph 4). In the study performed by Janis, peripheral blood mononuclear cells (PMBCs) were isolated from healthy donors (page 2, paragraph 5) and cultured at 1 x 106 cells/mL (page 3, paragraph 2). The cells were counted and maintained at 0.5 x 106 cells/mL and cultured until a concentration of 2 x 106 cells/mL was reached in a 1000mL media bag (page 3, paragraph 4) at which point perfusion was initiated using the perfusion rates shown on page 4 in Table 2. The perfusion rates used by Janas include 500, 750, and 1,000 mL/day depending on cell density.
In the study performed by Janas at least a first portion of the cultivating was performed at a perfusion rate of 750 mL/day. The highest perfusion taught by Janas, however, is 1000 mL/day. Juno, Novartis, and Janas do not disclose perfusion rates of 1,500 mL/day for a second portion of the cultivating. 
Amgen studied methods for culturing mammalian cells with greater control over cell growth with focus on achieving high product titer cell cultures for use in the generation of recombinant proteins from genetically modified cells (abstract; page 1, [0001] and [0002]). Amgen teaches the establishment of a cell culture in a serum-free culture medium in a bioreactor that uses perfusion (page 1, [0005]). While Amgen particularly studied growth and then cell growth-arrest for the purposes of producing large quantities of cell expressed polypeptides, a skilled artesian would recognize that the teachings of Amgen of growing mammalian cells in bioreactors with the use of perfusion could be applied to the method taught by Juno, Novartis, and Janas.
Amgen provides multiple studies of mammalian cells using a range of working volumes and perfusion rates. In example 1, a vessel volume of 2L (2000mL) was started with 1500 mL of serum free media containing 1 x 106 viable cells/mL and perfusion rates of 0.25, 0.50, 0.75, and 1.00 volumes/day were used. Using the vessel volume of 2000mL, these perfusion rates convert to 500 mL/day, 1000 mL/day, 1500 mL/day, and 2000 mL/day (Example 1 starting on page 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have performed perfusion with at least a first portion at a rate of 500 ml/day as taught by Janas and at least a second portion at a rate of 1500 ml/day as taught by Amgen. A skilled artesian would have been motivated to use these perfusion rates in the cultivating of the engineered T cells taught by Juno, Novartis and Janas as they have been demonstrated to provide high viable cell yields in the culturing of mammalian cells. 

Regarding claim 103, Juno, Novartis, and Janas teach the method of claim 98 as discussed above. 
Both Janas and Amgen teach that perfusion rate is an important parameter in the growth of mammalian cells in a perfusion bioreactor and in both disclosures the perfusion rate is increased as cell density increases (Janas, page 2, paragraph 3; Janas, page 4, Table 2; Amgen, page 5, [0063]; Amgen Example 1, pages 8-9, Table 1). As the perfusion rates of the instant claim are known in the prior art and the perfusion rate is known to play an important role in the growth of high numbers of viable cells, the perfusion rate would have been an obvious parameter for routine optimization particularly based on the cell concentration.
Although Janas and Amgen do not teach the specific perfusion rate steps based on cell concentration of the instant claim, the determination of these optimized steps would have been obvious to one of ordinary skill in the art through the teachings of Janas and Amgen. MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the perfusion rates and cell concentrations taught by Janas and Amgen in the method taught by Juno, Novartis, and Janas as a starting point for routine experimentation to optimize the perfusion rates for use in the preparation of a composition of engineered cells.


Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016 as applied to claims 5 and 50 above, and further in view of Kahn, M.L., et al (1992) Optimization of Retroviral Vector-Mediated Gene Transfer into Endothelial Cells in Vitro Circulation Research 71(6); 1508-1517 and Sun, J., et al (2015) Early transduction produces highly functional chimeric antigen receptor-modified virus-specific T-cells with central memory markers: a production assistant for Cell therapy (PACT) translational application Journal for ImmunoTherapy of Cancer 3(5); 1-17.
Juno and Novartis teach the method of claim 50 as discussed above.
Novartis teaches that “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1 (page 148, lines 23-24”). Novartis further teaches that the cells transduced with a nucleic acid encoding a CAR are expanded following transduction with a nucleic acid (page 145, lines 13-15). Novartis, however, does not disclose the duration of time in which the cells are transduced with the CAR.
Kahn studied retroviral vector-mediated gene transfer into endothelial cells (abstract) and studied the effect of the duration of exposure of the target cells to the retroviral vector to determine if exposure for extended periods of time improves transduction efficiency (TE) (page 1508, left column, paragraph 2; page 1510, right column, paragraph 3). Kahn studied exposure times of 2-24 hours (2, 6, 12, or 24 hours). 
Based on the teachings of Novartis and Kahn, the initial cell stimulation and CAR transduction can be completed within 2 days, however, they do not disclose that the cultivating should be initiated within 3 days after the initiation of the incubating under stimulating conditions.
Sun studied the effects of early transduction on CAR receptor modified virus-specific T cells (title) teaching that in a previous study of similar cells, gene modification occurred on day 19 of culture at which time sufficient T-cell differentiation may have occurred limiting the subsequent proliferative capacity of the transduced T cells (abstract). In their study, Sun transduced the cells early in order to transduce T cells that were less differentiated in hops to have cells that had greater potential to proliferate after infusion (page 3, left column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have begun cultivating the engineered T cells obtained from the method taught by Juno and Novartis within 3 days as taught by Novartis, Kahn and Sun. A skilled artesian would have been motivated to cultivat the engineered cells as quickly as possible from the day that the incubating under stimulation conditions is initiated in order to avoid differentiation of the cells and loss of proliferative activity that can occur when extended time periods are used for incubation and transduction, as taught by Sun. 

Claims 113-114, 120, 123, 154, 160, and 163 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016 as applied to claims 5, 50, and 112 above, and further in view of Janas, M., et al (2015) Perfusion’s Role iN Maintenance of High-Density T-cell Cultures BioProcesses International Pages 1-12 and Klaver, Y., et al (2016) T cell Maturation Stage Prior to and During GMP Processing Informs on CAR T Cell Expansion in Patients Frontiers in Immunology 7(648); 1-7. Frayer, C.D., et al (2018) Mean Body Weight, Height, Waist circumference, and Body Mass Index Among Adults: United States 1999-2000 through 2015-2016 National Health Statistics Reports 122; 1-16 is used as a teaching reference in claim 113 and 114.

Regarding claim 113, Juno and Novartis teach the method of claim 112 as discussed above.
As discussed previously in the rejection of claim 112, Juno teaches that the engineered cells are cultivated until sufficient numbers for clinical application are reached (page 79, [0255]). 
Novartis also teaches that the engineered cells are expanded (page 145, lines 13-17) and that “it can be generally stated that a pharmaceutical composition comprising the T cells described herein may be administered at a dosage of 104 to 109 cells/kg of body weight” (page 159, lines 13-14). 
Frayer teaches that the average body mass in the US from 2015-2016 (around the effective filing date of the instant invention) was approximately 89.7 kg for men and 77.3 kg for women. On average this teaches that the average weight of a person in 2016 would have weighed approximately 83.5 kg ((89.7+77.3)/2).
Based on the average weight of a person taught by Frayer, the teachings of Novartis indicate that a dosage of T cells may be administered between 83.5 x 104 cells to 83.5 x 109 cells. 
As discussed in the rejection of claim 112 above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have set a threshold for the least number of cells that must be obtained from the cultivating method in order to ensure a sufficient number of cells for clinical applications. 
While Juno and Novartis do not teach that the threshold value is 2400 x 106 or 5500 x 106 nucleated cells, which is equivalent to 2.4 x 109 and 5.5 x 109 cells, Novartis teaches dosages of engineered T cells that encompass these values. 
Janas and Klaver also teach dosages around the same number of cells for T cell therapy.
Janas teaches methods of cultivating engineered T cells for use in cell therapy including the use of rocking-platform bioreactors in which the combination of rocking agitation and perfusion media exchange are incorporated allowing for high cell concentrations to be reached (paragraph bridging pages 1 and 2; page 2, paragraph 2). Janas teaches that patient specific doses for anti-cancer T-cell therapies are highly variable ranging from 10 to 100 billion (x 109) cells (page 2, paragraph 2). In studies using perfusion reactors with varying conditions, Janas shows cell densities reaching as high as 20 x 106 viable cells/mL or 2 x 1010 total viable T cells in a 1-L culture with the population being 95% viable at culture day 14 where in the absence of perfusion the cell density reached no higher than 8 x 106 cells/mL with only 80% T cell viability (page 5, paragraph 2).  
Klaver produced autologous T cells genetically modified to express a chimeric antigen receptor (CAR) directed toward CAIX and used to treat patients with CAIX-positive metastatic renal carcinoma (abstract). In the study performed by Klaver, the first cohort of patients received intravenous administration of 2 x 107 T-cells at day 1, 2 x 108 T-cells at day 2, and 2 x 109 T-cells on days 3-5 in treatment cycle 1 for a total of 6.22 x 109 T cells.
	Based on the teachings of Novartis, Janas and Klaver, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have set the threshold number of viable T cells between 83.5 x 104 cells to 83.5 x 109 as taught by Novartis and Janas including 6.22 x 109 cells as taught by Klaver in the method taught by Juno and Novartis. A skilled artesian would have been motivated to use a threshold value close to these concentrations in order to produce enough cells for clinical applications as taught by Juno (page 79, [0255]).
	It is noted that 6.22 x 109 cells could be considered to meet the instant claim limitation of about 5.5 x 109 cells as the instant disclosure does not provide a definitive amount for the term “about” (see definition in instant specification page300, [0891]).
	It is also noted that the administration of doses of engineered cells encompassing those disclosed as threshold values in instant claim 113 were known in the art prior to the effective filing date of the claimed invention as taught by the references discussed above. Furthermore, the references demonstrate that it is possible to expand the cells to these concentrations and beyond. As it would be desirable to produce at least the number of cells required for clinical application (as taught by Juno), the determination of the threshold for the number of cells would be based on desire and routine optimization. MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.

Regarding claim 114, Juno and Novartis teach the method of claim 112 as discussed above.
Juno and Novartis teach that the cells are expanded to sufficient numbers for clinical applications which Juno teaches depends on multiple parameters the disease or condition to be treated, the subject, and the source of cells (page 79, [0255], page 57, [0188]).
Novartis teaches that the engineered cells are expanded that the T-cells described may be administered at a dosage of 104 to 109 cells/kg of body weight  (page 145, lines 13-17). As discussed above in the rejection of claim 113, based on the average weight of a person taught by Frayer, the teachings of Novartis indicate that a dosage of T cells may be administered between 83.5 x 104 cells to 83.5 x 109 cells. 
Janas and Klaver also teach dosages around the same number of cells for T cell therapy and demonstrate that the number of cells needed varies from patient to patient and from treatment to treatment.
Janas teaches that patient specific doses for anti-cancer T-cell therapies are highly variable ranging from 10 to 100 billion (x 109) cells (page 2, paragraph 2). In studies using perfusion reactors with varying conditions, Janas shows cell densities reaching as high as 20 x 106 viable cells/mL or 2 x 1010 total viable T cells in a 1-L culture with the population being 95% viable at culture day 14 where in the absence of perfusion the cell density reached no higher than 8 x 106 cells/mL with only 80% T cell viability (page 5, paragraph 2).
In the study performed by Klaver, the first cohort of patients received intravenous administration of 2 x 107 T-cells at day 1, 2 x 108 T-cells at day 2, and 2 x 109 T-cells on days 3-5 in treatment cycle 1 for a total of 6.22 x 109 T cells.
Based on the cell dosages required for T cell therapy as taught by Novartis, Janas, and Klaver above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have cultivated the engineered T cells in the method taught by Juno and Novartis until the composition reached at least a threshold concentration or number of cells, which Juno teaches is the numbers sufficient for clinical applications. Furthermore it would have been obvious to a skilled artesian to continue to expand the number of cells for at least one day after the threshold has been reached. A skilled artesian would have been motivated to continue to expand the T-cells for at least a day following reaching the threshold in order to ensure a sufficient number of cells are generated for clinical applications. Furthermore, If a skilled artesian were to use a perfusion method for the expansion of the engineered T cells, as taught by Janas, cell densities as high as 20 x 106 viable cells/mL or 2 x 1010 total viable T cells in a 1-L culture with the population being 95% viable could be obtained.

Regarding claim 120, Juno, Novartis, Janas, and Klaver teach the method of claim 113 as discussed above. 
While Juno, Novartis, Janas, and Klaver do not teach that there is a 95% confidence interval of the amount of time between imitation and the incubation and collecting cells of the output composition being within 8 to 25 days, this is considered to be an inherent outcome of the method taught by the references.
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). That is to say that if a skilled artesian were to follow the method taught by Juno, Novartis, Janas, and Klaver, the outcome of the method would be an output composition being collected within 8 to 25 days.
It is noted, however, that the cited references teach engineered cell production in the time frame disclosed by the instant claim. For example, Klaver teaches that during T cell culture days 14-18, T cells demonstrated a decline in CAR expression level per cell irrespective of T cell maturation stage and that during the 14 days expansion used in their study, T-cell phenotype was noted to shift between CD4 and CD8 (abstract).  Janas also teaches culture for 14 days (page 5, paragraph 1). Novartis teaches that the cells are expanded in culture for a period of several hours to about 14 days (page 145, lines 13-17).
Based on these teachings and the teachings of Klaver that expanding cultures beyond 14 days could impact the phenotype and CAR expression of the cells, it would have been obvious to one of ordinary skill in the art to stay at or below this number of days for T-cell expansion. Combined with Novartis’ teaching of stimulating the cells on day 0 and transducing on day 1, a skilled artesian would anticipate that the entire process from initiation of incubation to collecting the output cells would take approximately 16 days.	

Regarding claim 123, Juno, Novartis, Janas, and Klaver teach the method of claim 113 as discussed above. 
Juno further teaches formulating cells of the output composition for cryopreservation (page 82, D., [0266], “the provided methods include steps for freezing, e.g., cryopreserving, the cells either before or after isolation, incubation, and/or engineering”) or administration to a subject (page 84, III., [0273], “also provided are cells, cell populations, and compositions (including pharmaceutical and therapeutic compositions) containing the cells and populations produced by the provided methods. Also provided are methods, e.g., therapeutic methods for administering the cells and compositions to subjects, e.g., patients”).

Regarding claim 154, Juno, Novartis, Janas, and Klaver teach the method of claim 113 as discussed above. 
While Juno, Novartis, Janas, and Klaver do not teach that the output composition comprising the threshold number or greater number of cells is produced among greater than or greater than about 85% of the iterations of the method, this is considered to be an inherent outcome of the method taught by the references.
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
That is to say that if a skilled artesian were to follow the method taught by Juno, Novartis, Janas, and Klaver, the outcome of the method would result in compositions comprising the threshold number or a greater number of cells produced in more than 85% of the iterations.

Regarding claim 160, Juno, Novartis, Janas, and Klaver teach the method of claim 113 as discussed above.
Juno further teaches a composition comprising engineered cell produced by the method of claim 113 (page 84, [0273], “cells, cell populations, and compositions (including pharmaceutical and therapeutic compositions) containing the cells and populations, produced by the provided methods”).

Regarding claim 163, Juno, Novartis, Janas, and Klaver teach the method of claim 160 as discussed above.
Novartis teaches that the engineered cells may be administered either alone, or as a pharmaceutical composition in combination with diluents and/or other components (page 166, lines 16-18) and that the engineered cells can be contained within a kit (page 162, lines 10-14), which meets the limitation of an article of manufacture. While Juno, Novartis, Janas, and Amgen do not teach that the kit contains instructions for administering the output composition, the inclusion of instructions in a kit is not considered a novel step in the case where no functional relationship exists between the printed matter and the product. See MPEP 2111.05 (b). As there is no functional relationship between the pharmaceutical composition and the instructions of the kit claimed in the instant application, that is to say that the instructions outlined in claim 163 do not add additional functionality to the pharmaceutical composition in the kit, and so the inclusion of instructions in claim 163 is not considered a novel step.	

	
Claim 165 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016 as applied to claims 5 and 50 above, and further in view of Applikon Biotechnology/BioPharma-Reporter (2016) How automation has changed the way we count cells BioPharma-Reporter.com; 1-4.
Juno and Novartis teach the method of claim 50 as discussed above. 
Juno teaches that a cell processing system can be used in the separation and/or other steps of the methods (which include cultivating the engineered cells) which can include an integrated cell cultivation chamber which accomplishes cell culture protocols such as, e.g., cell differentiation and expansion, antigen loading, and long-term cell culture. Juno teaches that input ports can allow for the sterile removal and replenishment of media and that cells can be monitored using an integrated microscope (page 64, [0204]). 
Juno and Novartis, however, do not disclose that the cells are monitored for cell viability, concentration, density, number or a combination thereof specifically using a differential digital holography microscope (DDHM).
Applikon teaches that when cultivating cells in bioreactors we want to know the cell concentration and cell viability as these parameters are a measure for the status of the culture and are the basis for calculating driving parameters such as specific production and consumption rates as well as volumetric productivity of a process (page 1, paragraph 2). Applikon teaches the use of differential digital holographic microscopy (DDHM) as a quantitative imaging technique that allows continuous cell counting as well as cell viability monitoring removing the need for sampling (eliminating contamination risk), staining and awaiting results (page 3, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have measured the cell concentration and cell viability during at least a portion of the cultivating using DDHM as taught by Applikon as the integrated microscope taught by Juno. A skilled artesian would have been motivated to make this combination in order to receive continuous cell counting and cell viability data during the expansion of the engineered T cells. By doing so one would have real time information regarding the number/concentration of viable cells in the cultivating stage while avoiding contamination and time delayed results as taught by Applikon. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647